department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date feb employer_identification_number legend x y dear sir or madam contact person identification_number telephone number dollar_figure u i l nos we have considered x's request dated date as amended by letter dated date for a ruling that borrowings by a fund under the line of credit for the purpose of facilitating redemptions of units do not give rise to unrelated debt financed income or create any acquisition_indebtedness within the meaning of sec_514 of the internal_revenue_code facts x is a charitable_organization recognized as exempt under sec_501 of the code and as a publicly_supported_organization described in sec_509 and sec_170 x has invested in one of the funds of y y is represented to be a common_trust_fund described in sec_584 of the code comprising several investment funds the funds' portfolios generally consist of u s and foreign stocks bonds and other investment_assets collectively securities the beneficial interests of a fund are divided into units of equal value representing undivided proportionate interests x represents that under sec_1_584-2 of the regulations and revrul_98_41 x is treated proportionately as directly conducting the investment activities of the fund of y for purposes of computing unrelated_business_taxable_income generally each fund is permitted to maintain cash reserves of up to of its assets redemptions of units are usually funded out of cash reserves cash inflows and funds raised through the sale of securities when securities are sold to finance a redemption there is generally a lag between the date that the securities are sold and the date that a fund receives payment in connection with the sale market practices determine the length of this settlement period it is generally three days for u s securities and longer for foreign securities occasionally the cash required in a fund to meet redemptions may exceed the cash reserves plus cash inflows less funds needed to satisfy a prior commitment to acquire securities resulting in a shortfall to raise cash and cover the net outflows a fund may be required to liquidate a large amount of securities in its portfolio quickly depending on market conditions such large volume sales could result in a lower sales_price than sales conducted in a more orderly manner to the detriment of all participating investors in the fund to finance redemptions and avoid the necessity for large volume sales to eliminate shortfalls a line of credit has been established with a lender on an arm's length basis each fund will be able to borrow up to the lesser_of of the fund's assets or dollar_figure million with certain other limitations there will be no joint_and_several_liability among the funds for the debt of a particular fund the line of credit will be used exclusively to finance redemptions and not to make additional investments the line of credit will be available only to bridge the period between distributions of cash in redemption of units and the settlement_date for securities sold to fund the redemption under the line of credit a loan cannot be outstanding for more than days a fund will borrow only when its cash needs to fund redemptions exceed its cash reserves plus cash inflows less funds needed to satisfy prior commitments x anticipates the following that the line of credit will be used infrequently that borrowings will be outstanding only long enough to permit the orderly disposition of securities normally not exceeding days except in the case of international markets where settlement periods may be longer and that the average daily outstanding balance under the line of credit will be de_minimis compared to the average daily asset value of the borrowing fund law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 a sec_512 of the code defines unrelated_business_taxable_income ubti generally as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly connected with such business both computed with the modifications provided in sec_512 sec_512 of the code excludes dividends and interest from ubti sec_512 of the code provides that notwithstanding sec_512 and in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_512 of the code excludes capital_gains_and_losses from ubti sec_513 of the code generally defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption sec_513 of the code provides that trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_514 of the code provides that in computing ubti under sec_512 there shall be included with respect to each debt-financed_property as an item_of_gross_income derived from an unrelated_trade_or_business a certain percentage of the total gross_income derived during the taxable_year from or on account of such property held by the organization during such taxable_year sec_514 of the code generally defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year or if the property was disposed of during the taxable_year with respect to which there was an acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition sec_514 of the code excepts from debt-financed_property any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_901 or ii any property to which clause i does not apply to the extent that its use is so substantially related sec_514 of the code defines acquisition_indebtedness with respect to any debt-financed_property as the unpaid amount of-- a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_1_513-1 of the income_tax regulations provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services thus the term trade_or_business in sec_513 is not limited to integrated aggregates of assets activities and good will which comprise businesses for the purposes of certain other provisions of the internal_revenue_code activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose identity as trade_or_business merely because they are carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization however where an activity carried on for the production_of_income constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of exempt purposes other than through the production_of_income and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross _ income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services for which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_1_514_c_-1 of the regulations provides that whether the incurrence of an indebtedness is reasonably foreseeable depends upon the facts and circumstances of each situation in example of sec_1_514_c_-1 of the regulations y an exempt scientific_organization mortgages its laboratory to replace working_capital used in remodeling an office building which y rents to an insurance_company for purposes not described in sec_514 b c or d the indebtness is acquisition_indebtedness since such indebtedness though incurred subsequent to the improvements of the office building would not have been incurred but for such improvement and the indebtedness was reasonably foreseeable when to make such improvement y reduced its working_capital below the amount necessary to continue current operations revrul_78_88 1978_1_cb_163 held not subject_to tax under sec_511 of the code income derived by an exempt_organization from the temporary transfer of securities to a brokerage house to cover short_sales of the brokerage house in exchange for collateral of equal value which was held by the organization pursuant to a contract requiring the brokerage house to pay the organization an amount equivalent to the dividend or interest_income that would have been earned by the securities plus income earned from investing the collateral the service reasoned in part that although the exempt_organization had the obligation to return the collateral it did not incur this debt for the purpose of making additional investments but to secure the broker’s obligation to deliver identical_securities and the exempt_organization was allowed to retain the income from investment of the collateral as compensation_for entering into the transaction therefore the income derived from the transaction was not debt-financed_income analysis the investment activity of the fund of y is conducted solely to produce income and therefore yields unrelated_business_taxable_income to x unless an exception applies sec_512 and of the code generally except dividends interest and capital_gains from unrelated_business_taxable_income however sec_912 treats a certain percentage of such income as unrelated_business_taxable_income if it is derived from debt-financed_property under sec_514 x’s holding in the fund of y is debt-financed_property if there is an acquisition_indebtedness with respect to the fund at any time during the taxable_year thus the essential question is whether borrowings under the line of credit used to finance more orderly redemptions will be acquisition_indebtedness under sec_514 the debt will not be used to acquire or improve any property moreover the but for definitions of acquisition_indebtedness set forth in sec_514 and c do not appear applicable-- there does not appear any close connection between the debt and the acquisition or improvement of any property instead the debt will be used to obtain a higher price for securities sold to finance some redemptions by extending the selling period over several weeks under the facts presented such debt is not acquisition_indebtedness of the fund ruling accordingly we rule that borrowings by a fund under the line of credit for the purpose of facilitating redemptions of units do not give rise to unrelated debt financed income to x or create any acquisition_indebtedness for x within the meaning of sec_514 of the code except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve future tax questions you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
